Title: To Alexander Hamilton from Jean Marie Roland, 10 October 1792
From: Roland, Jean Marie
To: Hamilton, Alexander



Paris, le 10 Octobre 1792, l’an 1.er de la Republique Françoise.

J’ai l’honneur de vous adresser ci-joint, Monsieur, un imprimé revêtu du sceau de l’Etat, de la Loi du 26 Aoùt dernier, qui confère le titre de Citoyens François à plusieurs Etrangers. Vous y lirez, que la Nation vous a placé au nombre des amis de l’humanité & de la société, auxquels Elle a déféré ce titre.
L’Assemblée Nationale, par un Décret du 9 Septembre, a chargé le Pouvoir exécutif de vous adresser cette Loi; j’y obéis, en vous priant d’être convaincu de la satisfaction que j’éprouve d’être, dans cette circonstance, le Ministre de la Nation, & de pouvoir joindre mes sentimens particuliers à ceux que vous témoigne un grand Peuple dans l’enthousiasme des premiers jours de sa liberté.
Je vous prie de m’accuser la réception de ma Lettre, afin que la Nation soit assurée que la Loi vous est parvenue, & que vous comptez également les François parmi vos Frères.

  Le Ministre De L’Intérieurde la République Françoise.Roland
  M. Jean Hamilton, dans les Etats-unis de l’Amerique

